DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-12 have been presented and are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a locked module for providing a locked version of the digital content (claims 1 and 7); 
email address module for enabling a user to feed an email address to access a complete version of the digital content (claims 1 and 7); 
a payment module for enabling a user to feed information … (claims 1 and 7); 
a digital content module for granting … (claims 1 and 7); 
a sign-up lock content module for enabling … (claims 1 and 7); 
a sign-up lock editor module for enabling … (claims 1, 2, 4, 5, 7, 8, and 10-11); 
a sign-up lock user experience module for providing … (claims 1 and 7); 
a payment lock content module for enabling … (claims 1 and 7); 
a payment lock editor module for enabling … (claims 1 and 7); and 
a payment lock user experience module for providing … (claims 1 and 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claims 1-12, the claimed expression of a locked module for providing a locked version of the digital content (claims 1 and 7); email address module for enabling a user to feed an email address to access a complete version of the digital content (claims 1 and 7); a payment module for enabling a user to feed information … (claims 1 and 7); a digital content module for granting … (claims 1 and 7); a sign-up lock content module for enabling … (claims 1 and 7); a sign-up lock editor module for enabling … 
The applicant is advised to remove the claim expression(s) that invoke 112(f) or amend the claim(s) so that the claim expression(s) in question fail at least one of the three prong test used to identify whether claim expression(s) invoke 112(f).
The dependent claims are rejected as they depend on the claim(s) above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a locked module for providing a locked version of the digital content (claims 1 and 7); email address module for enabling a user to feed an email address to access a complete version 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In further reference to claim 1, the claim recites, in part, “wherein the unlock button linked to a sign-up form and redirects to display the complete version of the digital content on receiving the e-mail address of the user in the sign-up form” (see 5th to last step in the claim). Here, the scope of the claim is unclear as the term “linked …” does not commensurate in scope of “redirects to display …”
Continuing on claim 1, the scope of the claim is unclear. Specifically, the claim recites, in part, “wherein the complete version of the digital content is displayed over a computing device of the user after receiving at least one of the e-mail address and the payment from the user” in the step of “granting, by one or more processors, access to the complete version of the digital content through a digital content module, wherein the complete version of the digital content is displayed over a computing device of the user after receiving at least one of the e-mail address and the payment from the user”. Here, one of ordinary skill in the art would appreciate that when a content is displayed over a computing device, e.g. over a display, the content is actually displayed on top of the computing device. As such, one of ordinary skill would appreciate that some device other than the computing device is projecting unto the top of the computing device the content. While the instant specification, indeed, discloses that the content is displayed over a computing device (see paragraphs [0009], [0019], [0057], and [0062]), the specification does not disclose projector device that displays the content on the top of 
For the purpose of compact prosecution, the examiner will interpret as “wherein the complete version of the digital content is displayed on a computing device of the user after receiving at least one of the e-mail address and the payment from the user”. 
Claim 7 is a system claim that mirrors the steps recited in claim 1, hence the claim is rejected similarly.
In further reference to claim 1, the examiner submits that the claim is directed to a method, e.g. process. Here, the scope of the claim is unclear as at best, the claim attempts to combine functions of one or more processors that are disjoined rather than describing a method of a particular process of locking a digital content and granting access to the locked digital content. For example, the claim recites in preamble that the claim is a “computer-implemented method for locking digital content and granting access to the locked digital content”. The body of the claim begins by reciting “providing, by one or more processors, a locked version of the digital content …” The rest of the body of the claim, however, is void of unlocking of the locked version of the digital content. Instead, the claim recites granting access to the complete version of the digital content.
Furthermore, in reference to claim 1, the claim suggests that a user is able to access a complete version of the digital content based upon providing an e-mail address, e.g. “enabling, by one or more processors, a user to feed an e-mail address to access a complete version of the digital content through an email address module”. The claim subsequently suggests that accessing the complete version of the digital content is contingent on not only the e-mail address but requiring payment, e.g. “enabling, by one or more processors, a user to feed information pertaining to initiate a payment to access the complete version of the digital content through a payment module, wherein the information comprises a name of the user, e-mail address of the user, and payment card details of the user”.

The dependent claims are rejected as they depend on the claim(s) above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 

Step 1: 
In the instant case, claims 1-6 (group I) are directed to a method (i.e. process) while claim 7-12 (group II) are directed to a processor based system. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 


Claim 1 recites:
1. A computer-implemented method for locking digital content and granting access to the locked digital content, the method comprises steps of:
providing, by one or more processors, a locked version of the digital content through a locked content module;
one or more processors, a user to feed an e-mail address to access a complete version of the digital content through an email address module;
enabling, by one or more processors, a user to feed information pertaining to initiate a payment to access the complete version of the digital content through a payment module, wherein the information comprises a name of the user, e-mail address of the user, and payment card details of the user;
granting, by one or more processors, access to the complete version of the digital content through a digital content module, wherein the complete version of the digital content is displayed over a computing device of the user after receiving at least one of the e-mail address and the payment from the user;
enabling, by one or more processors, a digital content provider to create at least two versions of the digital content in a graphics program through a sign-up lock content module adaptable to receive the e-mail address from the user, wherein the first version provides the digital content in a lock mode, and the second version provides the digital content in an unlocked mode;
enabling, by one or more processors, the digital content provider to integrate an unlock button to the first version of the digital content through a sign-up lock editor module, wherein the unlock button linked to a sign-up form and redirects to display the complete version of the digital content on receiving the e-mail address of the user in the sign-up form;
providing, by one or more processors, a user with a promotional link on a social media platform through a sign-up lock user experience module;
enabling, by one or more processors, the digital content provider to create at least two versions of the digital content in a graphics program through a payment lock content module adaptable to receive the payment from the user, wherein the first version provides the digital content in a lock mode, and the second version provides the digital content in an unlocked mode;
one or more processors, the digital content provider to integrate a link to a hotspot in the first version of the digital content through a payment lock editor module, wherein the payment lock editor module enables the digital content provider to select a pay lock option, further the digital content provider integrates a product ID from a payment gateway, wherein the product ID relates to a predefined price of the corresponding digital content; and
providing, by one or more processors, a user with a promotional link on a social media platform through a payment lock user experience module.

(Emphasis added on the additional element(s))

Step 2A (prong 1): 
Instant specification describes various challenges to access control, distribution and monetization of digital content while keeping abreast with the new business models to generate profit and that there is a need for a system and method to provide an integrated platform to the digital content providers by utilizing social media marketing strategies to increase the revenue, customer and subscriber base and for locking the digital content and providing access to the locked digital content on receiving payment or e-mail address of the user (see paragraphs [0003] and [0004]).
Consistent to the disclosure, claim 1 recites a method for granting access to a locked content with providing of e-mail address and/or payment from a user, enabling a content provider to create two versions of the digital content, e.g. locked and unlocked versions of the digital content and enabling the content provider to integrate ways to offer unlocked content to a user in a social media platform with providing of e-mail address and/or payment from the user. The claim further recites providing the user with a promotional link on a social media platform. As such, claim 1 recites a business process for enabling content providers to grant a full content to a limited content, e.g. preview, in return for user 
Claim 7 represents corresponding processor based system for performing the steps as recited in claim 1 as the functions. As such, claim 7 also recites abstract idea.

Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), one or more processors, module(s), computing device, graphics program, link, and a machine-readable instructions are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses computer/its components as a tool to perform an abstract idea as identified above in the Step 2A (prong 1) and/or apply it, i.e. abstract idea as identified above, to a computer or computer components. The modules under the broadest reasonable interpretation are mere computer components for performing the abstract idea. These limitation do not represent: Improvements to the functioning of a computer, or to any other technology or technical field  - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea and/or apply it, i.e. abstract idea as identified above, to general computer and its components. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the processor or group of processor or the computer/modules responsible for performing the step(s). In other words, the claim as a whole does not improve the computer device or its component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer or merely uses a general purpose computer as a tool to perform an abstract idea and/or apply it, i.e. abstract idea as identified above (see Fig. 1 and Fig. 2 and their corresponding specification that discloses general computing device and components). Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts 
Claims 2 and 8 further recite the abstract idea for the content providers to save the received e-mail address and option for selection. In reference to the additional element of module(s) recited in the claims, please see above rationale in the independent claims above.
Claims 3 and 9 describe the digital content, e.g. object of the content being protected. Hence, they too describe the abstract idea. In reference to the additional element of module(s) recited in the claims, please see above rationale in the independent claims above.
Claims 4 and 10 further describe allowing the content providers to submit information, hence they further describe abstract idea. In reference to the additional element of module(s) recited in the claims, please see above rationale in the independent claims above.
Claims 5, 6, 11, and 12 further describe what the module(s) enables the providers to do, specifically for integrate a first web address URL in order to enable the user to access the complete digital content on submitting the e-mail address and a second web address URL which redirects the user to access the complete digital content on receiving a payment. The additional element of the URLs are recited at high level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a general purpose computer as a tool to perform an abstract idea and/or apply it, i.e. abstract idea as identified above. The claims as a whole, taken individually and in combination, do not provide an inventive concept. In reference to the additional element of module(s) recited in the claims, please see above rationale in the independent claims above.
The examiner further submits that the claims are replete with intended result or use, e.g. enabling/enables … to … The claims do not illuminate the specific function(s) or step(s) performed by processor(s) via module(s). Rather, the claims expression merely describe result of some particular 
For the reasons outlined above, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,892,900 (“Ginter”) in view of US Patent Publication No. 2014/0229270 (“Rashwan”).

As per claims 1 and 7, Ginter teaches a computer-implemented method for locking digital content and granting access to the locked digital content, the method comprises steps of: 
providing, by one or more processors, a locked version of the digital content through a locked content module (see Fig. 2; Fig. 2A; Fig. 7-Fig. 10; col./line 62/31-63/66, electronic appliance including processor(s); col. line 111:35-36, encrypted content; col. line 190:20-35, encryption and obscure; col. line 343:41-46, limited to only a portion of test)  
enabling, by one or more processors, a user to feed an information to access a complete version of the digital content through an email address module (see Fig. 7-Fig. 10; col./line 62/31-63/66, I/O controller, keyboard/display, communications controller, etc.; col. line 151: 46-57, all applicable portions information content that the user has paid to use … paid for unlimited 
enabling, by one or more processors, a user to feed information pertaining to initiate a payment to access the complete version of the digital content through a payment module, wherein the information comprises a name of the user, e-mail address of the user, and payment card details of the user (see Fig. 7-Fig. 10; col./line 62/31-63/66, electronic appliance including processor(s); Fig 72A-Fig. 72D; col. 281, lines 55-57, collect usage payment from user; col. 279, lines 27-30, they ensure that any payments required from end-users fulfill their own; col. 311, lines 20-29, characteristic of audit information that is collected during usage, the forms of payment that are acceptable for use of content; col./line 314/62-315/25, end-user registers with the system by completing registration information; col. 319, lines 5-14, their name and address, etc.)(description of information, e.g. what it comprises, represents non-functional descriptive material that do not move to distinguish over prior art);
granting, by one or more processors, access to the complete version of the digital content through a digital content module, wherein the complete version of the digital content is displayed over a computing device of the user after receiving at least one of the e-mail address and the payment from the user (see Fig. 7-Fig. 10; col./line 62/31-63/66, electronic appliance including processor(s); Fig 72A-Fig. 72D; col. 281, lines 55-57, collect usage payment from user; col. 279, lines 27-30, they ensure that any payments required from end-users fulfill their own; col. 311, lines 20-29, characteristic of audit information that is collected during usage, the forms of payment that are acceptable for use of content; col./line 314/62-315/25, end-user registers with the system by completing registration information); 
enabling, by one or more processors, a digital content provider to create at least two versions of the digital content in a graphics program through a sign-up lock content module 
enabling, by one or more processors, the digital content provider to integrate an unlock button to the first version of the digital content through a sign-up lock editor module, wherein the unlock button linked to a sign-up form and redirects to display the complete version of the digital content on receiving the e-mail address of the user in the sign-up form (see Fig. 7-Fig. 10; col./line 62/31-63/66, electronic appliance including processor(s); Fig 72A-Fig. 72D, various GUIs including buttons; col. 281, lines 55-57, collect usage payment from user; col. 279, lines 27-30, they ensure that any payments required from end-users fulfill their own; col. 311, lines 20-29, characteristic of audit information that is collected during usage, the forms of payment that are acceptable for use of content)(description of intended use of the unlock button in the wherein statement does not further move to distinguish over prior art as the description does not affect the step of enabling in a manipulative sense); 
enabling, by one or more processors, the digital content provider to create at least two versions of the digital content in a graphics program through a payment lock content module adaptable to receive the payment from the user, wherein the first version provides the digital content in a lock mode, and the second version provides the digital content in an unlocked 
enabling, by one or more processors, the digital content provider to integrate a link to a hotspot in the first version of the digital content through a payment lock editor module, wherein the payment lock editor module enables the digital content provider to select a pay lock option, further the digital content provider integrates a product ID from a payment gateway, wherein the product ID relates to a predefined price of the corresponding digital content (see Fig. 7-Fig. 10, various GUIs including buttons; col./line 62/31-63/66, electronic appliance including processor(s); Fig 72A-Fig. 72D; col. 281, lines 55-57, collect usage payment from user; col. 279, lines 27-30, they ensure that any payments required from end-users fulfill their own; col. 311, lines 20-29, characteristic of audit information that is collected during usage, the forms of payment that are acceptable for use of content)(description of what digital content provider intends to perform do not move to further distinguish over prior art).
Ginter further teaches a system comprising a processor and a memory to store machine-readable instructions (see Fig. 7-Fig. 10; col./line 62/31-63/66, electronic appliance including processor(s) and memory).
While Ginter does not specifically teach receiving of e-mail address of a user. However, as Ginter teaches an electronic appliances that is configured with processor(s)/keyboards/communication components, Ginter allows means for receiving any type of information including e-mail address of the 
Furthermore, as Ginter teaches requiring end user with registration information (see col./line 314/62-315/25, end-user registers with the system by completing registration information), it would have been obvious to one of ordinary skill in the art before the effective filing date of current claim to include any known registration information, i.e. end-user name, address, contact information, telephone number, e-mail address, etc., as registration information in Ginter. See (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Ginter does not specifically teach providing, by one or more processors, a user with a promotional link on a social media platform through a payment lock user experience module and providing, by one or more processors, a user with a promotional link on a social media platform through a sign-up lock user experience module. Rashan, however, teaches providing, by one or more processors, a user with a promotional link on a social media platform through a payment lock user experience module and providing, by one or more processors, a user with a promotional link on a social media platform through a sign-up lock user experience module (see ¶0061, When an advertisement is being rendered on a webpage, the ad network or application code used in displaying the ads may perform a media preview query for a URI included as a media reference. An embeddable purchase interface is preferably supplied as the media for the media preview. Correspondingly, the product purchase interface will be displayed within the interface of the social media site, advertisement, or other media preview content). It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the technique of advertising on social media platform as taught by Rashan to Ginter as the combination generally improves the marketing opportunity of the 
Note: the applicant is reminded on the claim interpretation specific to the terms “enabling ...” and “enable” that the terms under the BRI that as long as the prior art does not explicitly teach prohibiting such result(s), the prior art continues to read on the claimed expression. 
As per claims 2 and 8, Ginter further teaches wherein the sign-up lock editor module enables the digital content provider to select a sign-up lock option, wherein the digital content provider further selects a desired location to save the received e-mail addresses of the users (see col. 281, lines 22-30, all participants of VDE have the innate ability to participate in any role; col./line 310/37-312/12, the author/user specify the controls and the content that she desires to place within a VDE content container and use VDE templates in controlling usage control)(“wherein the digital content provider further selects a desired location to save the received e-mail address of the users” does not further limit the scope of the claim as the expression merely describes action of the digital content provider apart from the one or more processors).
As per claims 3 and 9, Ginter further teaches wherein the locked version of the digital content comprises a plurality of tutorials, a plurality of multimedia files, and a plurality of templates (see col. 141, lines 5-15, software, books, information databases, instructions, data files, multimedia, etc.).
As per claims 4 and 10, Ginter further teaches wherein the sign-up lock editor module enables the digital content provider to configure a signup image, a signup description, and a submit label (see col. 281, lines 22-30, all participants of VDE have the innate ability to participate in any role; col./line 310/37-312/12, the author/user specify the controls and the content that she desires to place within a VDE content container and use VDE templates in controlling usage control).

As per claims 5 and 11, Ginter further teaches wherein the sign-up lock editor module enables the digital content provider to integrate a first web address URL to enable the user to access the complete digital content on submitting the e-mail address (see Fig 72A-Fig. 72D, various GUIs including buttons that allows user interactions; col. 281, lines 55-57, collect usage payment from user; col. 279, lines 27-30, they ensure that any payments required from end-users fulfill their own; col. 311, lines 20-29, characteristic of audit information that is collected during usage, the forms of payment that are acceptable for use of content; col./line 314/62-315/25, end-user registers with the system by completing registration information).
Furthermore, the description of sign-up lock editor modules, e.g. what it enables, do not move to distinguish over prior art as the description does not affect the one or more processor steps or function.
As per claims 6 and 12, Ginter further teaches wherein the payment lock editor module enables the digital content provider to integrate a second web address URL which redirects the user to access the complete digital content on receiving the payment (see Fig 72A-Fig. 72D, various GUIs including buttons that allows user interactions; col. 281, lines 55-57, collect usage payment from user; col. 279, lines 27-30, they ensure that any payments required from end-users fulfill their own; col. 311, lines 20-29, characteristic of audit information that is collected during usage, the forms of payment that are acceptable for use of content; col./line 314/62-315/25, end-user registers with the system by completing registration information).

Note: In reference to claims 1-12, the applicant is reminded on the claim interpretation specific to the terms “enabling ...” and “enable” that the terms under the BRI that as long as the prior art does not explicitly teach prohibiting such result(s), the prior art continues to read on the claimed expression. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020156691 discloses distribution technique in which sample of content is distributed in which the sample contains a computer file containing an unencrypted sample along with an encrypted version of the content and use of URL link to a source of purchase of a complete copy of the content;
US 20060089843 discloses use of hotspots for purchasing educational media programs;
US 20160042251 discloses interactive content for utilizing hotspots for making purchases;
US 20160148593 discloses interfaces of for integration of multimedia into social media platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685